DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 06/12/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.  

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
5.	Claims 1—7 and 15-20 are drawn to a memory and a computer readable storage media.
As per claim 1, the specification does not provide a clear definition for the claimed “memory”. A broadest reasonable interpretation for the term “memory” would include both statutory embodiments and non-statutory embodiments such as signals. The words “memory”, "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure. As such, the claim(s) is/are drawn to a form of energy. Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory. Energy is not a series of steps or acts and 
The Examiner suggests amending the claim(s) to read as a “non-transitory memory”.

As per claim 15, the specification does not provide a clear definition for the claimed “computer-readable storage medium”. A broadest reasonable interpretation for the term “computer-readable storage medium” would include both statutory embodiments and non-statutory embodiments such as signals. The words “memory”, "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure. As such, the claim(s) is/are drawn to a form of energy. Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory. Energy is not a series of steps or acts and thus is not a process. Energy is not a physical article or object and as such is not a machine or manufacture. Energy is not a combination of substances and therefore not a composition of matter.
The Examiner suggests amending the claim(s) to read as a “non-transitory computer-readable storage medium”.

Claims 2-7 and 16-20 are rejected based on their dependency of independent claims 8 and 15 respectfully.

Allowable Subject Matter
Claims 1-7 and 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “converting the first attribute into a first vector of attributes; outputting the first vector of attributes to an artificial intelligence classifier that outputs a first classification of the first folder, the first classification indicating that the first folder is assigned a first importance value”, in combination with other recited limitations in independent claim 1.
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “sending a first vector of attributes of a first folder in a file system to an artificial intelligence classifier that outputs a first classification of the first folder, the first classification indicating that the first folder has a first importance value”, in combination with other recited limitations in independent claim 15.
.Dependent claims 2-7 and 16-20 would be allowable based on their dependencies of independent claims 1 and 15.

7.	Claims 8-14 are allowed.
The following is a statement of reasons for allowance:  
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “converting, by a system comprising a processor, a first attribute of a first folder in a file system into a first vector of attributes; providing, by the system, the first vector of attributes as input to an artificial intelligence classifier that outputs a first classification of the first folder, the first classification indicating that the first folder has a first importance value”, in combination with other recited limitations in independent claim 8.

Conclusion
8.	Claims 1-7 and 15-20 are rejected.
	Claims 8-14 are allowed.
	
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/Examiner, Art Unit 2181  

/Farley Abad/Primary Examiner, Art Unit 2181